Name: Commission Regulation (EEC) No 2046/85 of 24 July 1985 amending Regulation (EEC) No 1985/74 laying down detailed rules of application for the fixing of reference prices and free-at-frontier prices for carp
 Type: Regulation
 Subject Matter: marketing;  prices;  fisheries
 Date Published: nan

 Avis juridique important|31985R2046Commission Regulation (EEC) No 2046/85 of 24 July 1985 amending Regulation (EEC) No 1985/74 laying down detailed rules of application for the fixing of reference prices and free-at-frontier prices for carp Official Journal L 193 , 25/07/1985 P. 0015 - 0015 Finnish special edition: Chapter 4 Volume 2 P. 0033 Spanish special edition: Chapter 04 Volume 4 P. 0005 Swedish special edition: Chapter 4 Volume 2 P. 0033 Portuguese special edition Chapter 04 Volume 4 P. 0005 *****COMMISSION REGULATION (EEC) No 2046/85 of 24 July 1985 amending Regulation (EEC) No 1985/74 laying down detailed rules of application for the fixing of reference prices and free-at-frontier prices for carp THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products (1), as last amended by Regulation (EEC) No 3655/84 (2), and in particular Article 22 (5) thereof, Whereas Article 22 (1) of Regulation (EEC) No 3796/81 provides that reference prices for carp may be fixed before the beginning of each marketing year; whereas these prices may be fixed at different levels for periods to be specified within each marketing year according to seasonal fluctuations in prices; Whereas Article 3 of Commission Regulation (EEC) No 1985/74 (3), as last amended by Regulation (EEC) No 1701/78 (4), provides that one of the periods for which a reference price should be fixed shall be that running from 1 December to 31 July of the following year; Whereas experience has indicated the need to subdivide this period into two parts; whereas Regulation (EEC) No 1985/74 should therefore be amended; Whereas the Management Committee for Fishery Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Article 3 of Regulation (EEC) No 1985/74 is replaced by the following: 'A reference price shall be fixed for carp for the periods running: - from 1 August to 30 November, - from 1 December to 31 December, - from 1 January to 31 July.' Article 2 This Regulation shall enter into force on 1 August 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 379, 31. 12. 1981, p. 1. (2) OJ No L 340, 28. 12. 1984, p. 1. (3) OJ No L 207, 29. 7. 1974, p. 30. (4) OJ No L 195, 20. 7. 1978, p. 14.